 1

 2                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 3

 4   DOUGLAS NELSON,                                          Case No. 3:18-cv-06768-RS

 5                           Plaintiff,
                                                              [PROPOSED] ORDER OF DISMISSAL
 6     v.

 7   OCWEN LOAN SERVICING, LLC,
 8                           Defendant.
 9

10

11                                [PROPOSED] ORDER DISMISSING CASE

12              Pursuant to the stipulation of the parties above, the Court hereby dismisses this case with

13   prejudice. The court shall retain jurisdiction to enforce the settlement agreement between the

14   parties.

15
     Dated: ________________________
             August 23, 2019                          ________________________________________
16                                                        UNITED STATES DISTRICT COURT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28


     39826428
